DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on May 02, 2022 has been entered.
- Claims 1, 3-8 and 10-26 are pending.
- Claims 1, 3, 8, 10-11, 15, 20 and 25-26 have been amended.
- Claims 1, 5-8, 12-15 and 17-26 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-24 and 26  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims 20 and 26 recite the following limitation:  “is within the preset time period, wherein the time domain position of the second time domain resource unit is determined based on the time domain position of the first time domain resource unit.” The claims are toward a network-side device not a terminal. Figure 3 shows this step in the terminal not the network-side device. The specification paragraph 0030 discloses both the time domain position of the first time domain resource unit and the time domain position of the second time domain resource unit are within a preset time period, and the time domain position of the second time domain resource unit is at a time domain position which is different from the time domain position of the first time domain resource unit and is within the preset time period. Nothing in specification discloses the network-side device discloses the second time domain resource unit is determined based on the time domain position of the first time domain resource unit. The limitation has no support in the original specification.
					Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-8, 12-15, 17-20 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Pub. No. US 2013/0286902 A1; hereinafter Chen) in view of Choi et al. (Pub. No. US 2012/0314627 A1; hereinafter Choi).
Regarding claims 1, 8 and 25, Chen discloses a communication apparatus, comprising a processor and a memory,  the memory configured to store a program, (See ¶0079, controller/processor 380 that controls the various components and executes any software or firmware in memory 382 that is used to operate the functionality) and the processor configured to invoke the program in the memory to execute operations, the operations (See ¶0079, controller/processor 380 that controls the various components and executes any software or firmware in memory 382 that is used to operate the functionality) comprising: determining a time domain position and a resource unit type of a first time domain resource unit based on first configuration information, (2013/0286902-See ¶0063, a first configuration is determined by a UE for use with a first special subframe of a radio transmission in a frame. For example, with reference to FIG. 6A, subframe #1 of radio frame transmission 500 includes a first configuration for the first special subframe. A UE may receive an indication of the various frame configurations used in a cell from the serving cell.) wherein the first configuration information comprises information used to indicate the resource unit type of the first time domain resource unit; (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1).)receiving second configuration information from a network-side device, (See ¶0064, A different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame.)and determining a resource unit type of a second time domain resource unit based on the second configuration information, (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1); See ¶0064, A different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame.) wherein the second configuration information comprises information used to indicate the resource unit type of the second time domain resource unit; (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1); See ¶0064, A different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame.) wherein both the time domain position of the first time domain resource unit and a time domain position of the second time domain resource unit are within a preset time period, (See ¶0063, subframe #1 of radio frame transmission 500 includes a first configuration for the first special subframe. A UE may receive an indication of the various frame configurations used in a cell from the serving cell; See ¶0064, different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame; interpreted the first subframe and second subframe is in the same frame (corresponding to preset time period)) and the time domain position of the second time domain resource unit is at a time domain position which is different from the time domain position of the first time domain resource unit and is within the preset time period. (Figure 6b, subframe 1 configuration 2 frame t and subframe 6 configuration 2 in frame t are different time domain position; interpreted the configured subframes are in different time domain positions in the same frame (corresponding to time period))
	However, Chen fails to disclose configuration information comprises information used to indicate the time domain position; wherein the time domain position of the second time domain resource unit is determined based on the time domain position of the first time domain resource unit.	Choi disclose configuration information comprises information used to indicate the time domain position (2012/0314627 a1-See ¶0013, an uplink indicator indicates a specific location of a subframe to which a radio resource for a specific user equipment is allocated; Figure 5, shows each subframe is transmitted or received in a specific time in the time domain position) wherein the time domain position of the second time domain resource unit is determined based on the time domain position of the first time domain resource unit. (2012/0314627; See ¶0083-0084, The configuration of the radio frame means whether each of a plurality of subframe included in the radio frame will be allocated for uplink transmission or for downlink transmission; BS transmits the configuration of the radio frame to a UE (step S210). The configuration of the radio frame may be selected from Table 1 above. The configuration can be transmitted on a broadcast channel; configuration frame is received and the UE can use the configuration to determine after the first subframe there is going to be a second subframe is DL  or UL See ¶0084-0085. Further, Table 1 discloses each configuration of radio frame and the UE can determine after the first subframe there is going to be a second subframe in the frame. Further, Figure 4-5 shows the subframes are in the time domain on the x-axis; interpreted that the second subframe can be determined after the first subframe from the configuration of the radio frame)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the configuration information about subframes from the base station to include the indicating the specific location of the subframe in the frame. The motivation to combine is data can be efficiently transmitted by using an uplink indicator which indicates a specific location of a subframe (Abstract).
Regarding claims 5, 12, 17 and 22 Chen discloses the resource unit types of the first and the second time domain resource units comprise at least one of the following resource unit types: a full-uplink time domain resource unit, (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1).) a full-downlink time domain resource unit, (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1).) a partial-uplink time domain resource unit, a partial-downlink time domain resource unit, or a combined time domain resource unit.
Regarding claims 6 and 13, Chen discloses receiving the second configuration information from the network-side device (See ¶0064, UE receives an indication, whether through broadcast or unicast, of the different configuration to apply to the second subframe within the same transmission frame) comprises: receiving the second configuration information on a control channel (See ¶0041, may send the PDCCH in a unicast manner to specific UEs)
However, Chen fails to discloses the configuration corresponding to a part of a plurality of second time domain resource units, wherein the second configuration information is used to indicate resource unit types of the part of the plurality of second time domain resource units.
Choi discloses the configuration corresponding to a part of a plurality of second time domain resource units, (See ¶0062, a plurality of consecutive target-subframes is used for uplink for a specific UE, the uplink indicator can be configured as follows) wherein the second configuration information is used to indicate resource unit types of the part of the plurality of second time domain resource units.(See ¶0062, a plurality of consecutive target-subframes is used for uplink for a specific UE, the uplink indicator can be configured as follows)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the configuration information about subframes from the base station to include the indicating the specific location of the subframe in the frame. The motivation to combine is data can be efficiently transmitted by using an uplink indicator which indicates a specific location of a subframe (Abstract).
Regarding claims 7, 14, 19 and 24 Chen discloses the first and the second time domain resource units comprise one of the following time domain resource units: a subframe, a subframe set, a timeslot, a timeslot set, a time domain symbol, or a time domain symbol set. (See ¶0063, a first configuration is determined by a UE for use with a first special subframe of a radio transmission in a frame; See ¶0064, different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame; interpreted the first subframe and second subframe is in the same frame (corresponding to preset time period); interpreted the first and second subframe is a set in the same frame)
Regarding claims 15, 20 and 26, Chen disclose a communication apparatus, comprising a processor and a memory, (See ¶0082, The eNB 110 includes controller/processor 340 that controls the various components and executes any software or firmware in memory 342 that is used to operate the functionality and features of eNB 110) the memory configured to store a program, (See ¶0082, The eNB 110 includes controller/processor 340 that controls the various components and executes any software or firmware in memory 342 that is used to operate the functionality and features of eNB 110) and the processor configured to invoke the program in the memory to execute operations, (See ¶0082, The eNB 110 includes controller/processor 340 that controls the various components and executes any software or firmware in memory 342 that is used to operate the functionality and features of eNB 110) the operations comprising: determining first configuration information that comprises information used to indicate a resource unit type of a first time domain resource unit; (2013/0286902-See ¶0063, a first configuration is determined by a UE for use with a first special subframe of a radio transmission in a frame. For example, with reference to FIG. 6A, subframe #1 of radio frame transmission 500 includes a first configuration for the first special subframe. A UE may receive an indication of the various frame configurations used in a cell from the serving cell.) sending second configuration information to a terminal, wherein the second configuration information comprises information used to indicate a resource unit type of a second time domain resource unit; (See ¶0051, Each uplink-downlink configuration indicates whether each subframe is a downlink subframe (denoted as "D" in Table 1), or an uplink subframe (denoted as "U" in Table 1), or a special subframe (denoted as "S" in Table 1); See ¶0064, A different configuration is determined, at block 701, for a second subframe in the same frame of the transmission. For example, based on various determining factors, the serving base station may determine to apply a different configuration to a second subframe in the same transmission frame.) wherein the time domain position of the first time domain resource unit and a time domain position of the second time domain resource unit are within a preset time period, (Figure 6b, subframe 1 configuration 2 frame t and subframe 6 configuration 2 in frame t are different time domain position; interpreted the configured subframes are in different time domain positions in the same frame (corresponding to time period))  and the time domain position of the second time domain resource unit is at a time domain position which is different from the time domain position of the first time domain resource unit. (Figure 6b, subframe 1 configuration 2 frame t and subframe 6 configuration 2 in frame t are different time domain position; interpreted the configured subframes are in different time domain positions in the same frame (corresponding to time period))
	However, Chen fails to disclose configuration information comprises information used to indicate the time domain position  and is within the preset time period, wherein the time domain position of the second time domain resource unit is determined based on the time domain position of the first time domain resource unit.
	Choi disclose configuration information comprises information used to indicate the time domain position (2012/0314627 a1-See ¶0013, an uplink indicator indicates a specific location of a subframe to which a radio resource for a specific user equipment is allocated; Figure 5, shows each subframe is transmitted or received in a specific time in the time domain position) and is within the preset time period, (See ¶0084-0085, Frame configuration) wherein the time domain position of the second time domain resource unit is determined based on the time domain position of the first time domain resource unit. (See ¶0084, The radio frame includes at least one downlink subframe and at least one uplink subframe. The downlink subframe is reserved for downlink transmission, and the uplink subframe is reserved for uplink transmission. The configuration of the radio frame means whether each of a plurality of subframe included in the radio frame will be allocated for uplink transmission or for downlink transmission. Information regarding a pattern of downlink-uplink assignments within one radio frame is referred to as "configuration information (or simply configuration)" or "information on a configuration". The configuration may be the same as shown in Table 1 above; interpreted the configuration determined by the base station is on the time domain the first subframe comes before the second subframe.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify receiving the configuration information about subframes from the base station to include the indicating the specific location of the subframe in the frame. The motivation to combine is data can be efficiently transmitted by using an uplink indicator which indicates a specific location of a subframe (Abstract).
Regarding claims 18 and 23, Choi disclose sending the second configuration information to the terminal  (See ¶0064, UE receives an indication, whether through broadcast or unicast, of the different configuration to apply to the second subframe within the same transmission frame) comprises: sending the second configuration information  (See ¶0064, UE receives an indication, whether through broadcast or unicast, of the different configuration to apply to the second subframe within the same transmission frame) on a control channel (See ¶0041, may send the PDCCH in a unicast manner to specific UEs) corresponding to the second time domain resource unit. (See ¶0064, UE receives an indication, whether through broadcast or unicast, of the different configuration to apply to the second subframe within the same transmission frame)
Allowable Subject Matter
Claims 3-4, 10-11 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed toward claims 1, 8, 15, 20 and 25-26 have been fully considered but they are not persuasive. Applicant argues Choi fails to disclose the second subframe can be determined after the first subframe or the time domain position of the second subframe is determined based on the first time domain position of the first subframe. Examiner respectfully disagrees with applicant. Choi discloses configuration frame is received and the UE can use the configuration to determine after the first subframe there is going to be a second subframe is DL  or UL See ¶0084-0085. Further, Table 1 discloses each configuration of radio frame and the UE can determine after the first subframe there is going to be a second subframe in the frame. Further, Figure 4-5 shows the subframes are in the time domain on the x-axis.
		Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Siebecker et al. (Pub. No. US 2011/0213747 A1)- t step 440, information aggregator 40 generates a second set of configuration identifiers for Valuation B. Information aggregator 40 may generate this second set of configuration identifiers when Valuation B is first stored by information aggregator 40, when information aggregator 40 attempts to combine Valuation B with other valuations in join tree 44 (such as Valuation A), or at any other appropriate time during its operation. In particular embodiments, this second set of configuration identifiers includes a full-frame configuration identifier corresponding to each of the configurations in Valuation B. This second set of configuration identifiers also includes, for each subframe of Valuation B's variable frame, a subframe configuration identifier for each configuration in Valuation B. Information aggregator 40 generates this second set of identifiers in a similar manner to the first set of configuration identifiers.
Wang et al. (Pub. No. US 2014/0010213 A1)- dynamic indication of the uplink-downlink ratio configuration via a special PDCCH in the first subframe of each radio frame according to some embodiments. FIG. 6A shows radio frames 600 associated with the first carrier frequency 206 (F1) and radio frames 602 associated with the second carrier frequency 208 (F2) for the eNodeB 202. A radio frame time period 604 comprises the pre-determined time period in FIG. 6A. A PDCCH masked with the DU-RNTI 606 is included in each of the first subframe of at least one radio frame of the radio frames 600, 602, respectively. The PDCCH 606 is encoded with a signal indicative of Configuration 4, for example, and FIG. 6A shows the radio frames 600, 602 dynamically adjusted to Configuration 4 from the existing Configuration 3. A PDCCH masked with the DU-RNTI 608 included in each of the first subframe of a radio frame of the radio frames 600, 602, respectively, indicates the current or subsequent uplink-downlink configuration determined for another radio frame time period.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472